DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chambers referenced in the limitation of "for each particular ring of the one or more rings, at least two arcuate chambers have a larger central angle than other arcuate chambers in the particular ring" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the first plurality of pressure supply lines" and "the second plurality of pressure supply lines" in lines 20-22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (US 7207871, "Zuniga").
Regarding claim 1, Zuniga teaches a carrier head (100) for holding a substrate in a polishing system, comprising: 
a housing (102); 
a flexible membrane extending below the housing (140), the flexible membrane dividing a volume above the flexible membrane into 
a multiplicity of independently pressurizable (see col. 6 lines 29-35) chambers including 
a central chamber (1002), and 
a plurality of arcuate chambers arranged in a polar array surrounding the central chamber with plurality of arcuate chambers arranged in one or more rings (chambers 1006 and 1008, see fig. 8).
Zuniga does not teach every element in a single embodiment, but combining its various teachings would have been obvious to a person of ordinary skill in the art at the time of the invention, as doing so represents the combination of a variety of its various prior art elements according to methods which it teaches, to yield results that would have been predictable.

Regarding claim 2, Zuniga teaches the carrier head of claim 1, wherein the plurality of arcuate chambers are arranged in a plurality of concentric rings (two rings, see fig. 8).

Regarding claim 3, Zuniga teaches the carrier head of claim 2, wherein the plurality of concentric rings includes four rings of arcuate chambers (8 rings of chambers 174-190 around chamber 172, see figs. 2-4, ). 

Regarding claim 4, Zuniga teaches the carrier head of claim 3, wherein the plurality of concentric rings includes eight rings of arcuate chambers (8 rings of chambers 174-190 around chamber 172, see figs. 2-4).

Regarding claim 5, Zuniga teaches the carrier head of claim 2, wherein arcuate chambers of a first ring of the plurality of concentric rings are narrower than arcuate chambers of a second ring of the plurality of concentric rings that is closer to the central chamber than the first ring ("Each chamber can be wider, narrower or the same width as an adjacent chamber", col. 5 lines 27-31).

Regarding claim 6, Zuniga teaches the carrier head of claim 2, wherein each ring of the plurality of concentric rings includes a same number of arcuate chambers (see fig. 8 showing two rings of eight chambers each).

Regarding claim 7, Zuniga teaches the carrier head of claim 1, wherein each ring of the one or more rings includes four arcuate chambers (see fig. 8 showing two rings of eight chambers each).

Regarding claim 8, Zuniga teaches the carrier head of claim 7, wherein each ring of the one or more rings includes eight arcuate chambers (see fig. 8 showing two rings of eight chambers each).

Regarding claim 9, Zuniga teaches the carrier head of claim 1, wherein for each particular ring of the one or more rings, the arcuate chambers of the particular ring are spaced at uniform angular intervals around the center chamber (see fig. 8 showing two rings of equally spaced chambers).

Regarding claim 10, Zuniga teaches the carrier head of claim 1, but does not teach that for each particular ring of the one or more rings, at least two arcuate chambers have a larger central angle than other arcuate chambers in the particular ring. 
However, Zuniga teaches a plurality of angular chambers as well as the separate concept of varying the width of adjacent chambers (see col. 5 lines 27-31). It would have been obvious to a person having ordinary skill in the art to vary the widths (i.e. the central angle) of the angular segments such that at least two of the arcuate segments have a larger central angle than the other arcuate chambers in that ring. Such a modification represents the use of a known technique to improve a similar device in the same way.

Regarding claim 11, Zuniga teaches the carrier head of claim 1, but does not explicitly teach the presence of an annular chamber surrounding the central chamber, and wherein the plurality of arcuate chambers surround the annular chamber.
However, Zuniga does teach separate embodiments having a plurality of arcuate chambers (see fig. 8) and a plurality of annular chambers (see figs 2-4 and col. 5 lines 19-38). 
Combining the teachings of these chambers to provide a top ring with an additional annular chamber surrounding the central chamber that is itself surrounded by a plurality of arcuate chambers would have been obvious to a person having ordinary skill in the art at the time of the invention as the combination of known prior art elements according to known methods, as the function of each ring would not be altered in such a combination and the results would be predictable. 

Regarding claim 12, Zuniga teaches a method of polishing, comprising: 
holding a substrate in a carrier head that has a plurality of pressurizable chambers (see Zuniga col. 2 line 62 - col. 3 line 8); 
bringing a substrate into contact with a polishing pad (see Zuniga col. 2 line 62 - col. 3 line 8);
generating relative motion between the carrier head and the polishing pad (see Zuniga col. 2 line 62 - col. 3 line 8); and 
selectively applying pressure to each respective chamber of the plurality of pressurizable chambers by, for each respective chamber, selectively coupling the respective pressure chamber to one pressure supply line from a pair of pressure supply lines that include a pressure supply line from the first plurality of pressure supply lines and a pressure supply line from the second plurality of pressure supply lines, the pair of pressure supply lines being different for each respective chamber (solenoid valves 232-250 coupled to pressure chambers 172-190 respectively, each have two individual pressure input lines branching off passages 122a and 122b, see fig. 2).
Zuniga does not teach every element in a single embodiment, but combining its various teachings would have been obvious to a person of ordinary skill in the art at the time of the invention, as doing so represents the combination of a variety of its various prior art elements according to methods which it teaches, to yield results that would have been predictable.

Regarding claim 13, Zuniga teaches the method of claim 12, wherein the plurality of pressurizable chambers are arranged in a polar array (see fig. 8).

Regarding claim 14, Zuniga teaches the method of claim 13, wherein the polar array includes a plurality of rings of chambers (see fig. 8).

Regarding claims 15 and 16, Zuniga teaches the method of claim 14 but does not explicitly teach that 
(a)  pairs of pressure supply lines for chambers within a respective ring of the plurality of rings include a same pressure supply line from the first plurality of pressure supply lines and a different pressure supply line from the second plurality of pressure supply lines; or 
(b) pairs of pressure supply lines for chambers within different rings of the plurality of rings include different pressure supply lines from the first plurality of pressure supply lines.
However, Zuniga does teach the concept of grouping chambers into zones (see col. 10 lines 50-65), wherein the chambers in a zone share at least one pressure supply line and chambers in different zones do not (see, e.g. fig. 7). 
It would have been obvious to a person of ordinary skill in the art to apply the teachings of zonal configurations to the angular chambers of Zuniga to produce a method wherein the pairs of pressure supply lines for chambers within a respective ring of the plurality of rings include a same pressure supply line from the first plurality of pressure supply lines and a different pressure supply line from the second plurality of pressure supply lines and 
pairs of pressure supply lines for chambers within different rings of the plurality of rings include different pressure supply lines from the first plurality of pressure supply lines. Such a modification would result in a reduction in the number of working parts that can fail (see col. 10 lines 50-65).

Regarding claim 17, Zuniga teaches the method of claim 12, wherein selectively applying pressure comprises actuating a valve between connecting the pressure supply line from the first plurality of pressure supply lines and the pressure supply line from the second plurality of pressure supply lines (see col. 7 lines 46-51).

Regarding claim 18, Zuniga teaches the method of claim 17, wherein actuating the valve comprises electromagnetically actuating the valve (valves are electronically controlled, see col. 1 lines 60-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukushima et al. (US 9884401), Duescher et al. (US 9604339), Duescher et al. (US 9233452), Kim et al. (US 6290584), Perlov et al. (US 5964653), Perlov et al. (US 6648740), Ohashi et al. (US 5605488), Chang et al. (US PGPub 2016/0279756), and Togawa et al. (US PGPub 2002/0042246) teach relevant carrier head structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723